Order entered March 13, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-00983-CR
                              No. 05-19-01002-CR
                              No. 05-19-01003-CR

               EDUARDO ISAI REYES-BONILLA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 203rd Judicial District Court
                           Dallas County, Texas
      Trial Court Cause Nos. F18-34785-P, F18-34298-P & F18-34784-P

                                     ORDER

      Before the Court is court reporter Crystal Jones-Brown’s March 11, 2020

letter which we shall treat as a request for additional time to file the reporter’s

record in the above appeals. We GRANT the request and ORDER the reporter’s

record filed on or before March 25, 2020.


                                             /s/   CORY L. CARLYLE
                                                   JUSTICE